IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                             Assigned on Briefs March 4, 2003

                STATE OF TENNESSEE v. ABRON A. COLEMAN

                     Appeal from the Criminal Court for Shelby County
                         No. 02-02464    Bernie Weinman, Judge



                     No. W2002-01785-CCA-R3-CD - Filed April 7, 2003


Aggrieved that his Shelby County jury conviction of aggravated robbery is not supported by
sufficient evidence, Abron A. Coleman, the defendant, appeals. Because we conclude that the
evidence is sufficient, we affirm the conviction.

              Tenn. R. App. P. 3; Judgment of the Criminal Court is Affirmed.

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which JOSEPH M. TIPTON and
DAVID H. WELLES, JJ., joined.

Karen Massey, Memphis, Tennessee (at trial) and Tony N. Brayton, Memphis, Tennessee (on
appeal), for the Appellant, Abron A. Coleman.

Paul G. Summers, Attorney General and Reporter; Kathy D. Aslinger, Assistant Attorney General;
William L. Gibbons, District Attorney General; and Jim Lammey, Assistant District Attorney
General, for the Appellee, State of Tennessee.

                                            OPINION

                Jerry Monroe, the lone clerk at the Millington Liquor Store on the morning of
November 10, 2001, testified that a stocky, muscular, black male wearing a floral-print shirt and a
white visor entered the store that morning, placed a pistol on Mr. Monroe’s chest, and demanded
money from the cash register. Mr. Monroe, who testified that he feared for his life, moved to the
cash register to comply with the demand, but due to his military training, he watched the man
carefully and tried to maintain eye contact. After being in the store about a minute, the man exited
through the front door and ran toward a neighboring motorcycle shop. Mr. Monroe notified the
Millington police, who promptly responded. Mr. Monroe gave the officers a description of the
robber and determined that the robber had stolen less than $500 from the store. At trial, Mr. Monroe
identified the defendant as the man who robbed the liquor store.
                The police dusted for fingerprints in the store, but an officer testified that no
identifiable prints were found.

                 The police retrieved the liquor store’s surveillance tape. One of the investigating
officers, after watching the tape a few times, believed that he knew the robber as “AC,” the nickname
of a man who drove a cream-colored, four-door Cadillac and who patronized an auto parts store
where the officer worked a night job. The officer assembled an array of six photographs of
individuals, including that of the defendant. Mr. Monroe testified that, when he viewed the
photographic line-up about four days after the robbery, he selected the photograph of the defendant
as the one depicting the robber. Also, Mr. Monroe identified the surveillance videotape and still
photographs made from the videotape, all of which showed a black man in a white visor carrying out
the robbery.

                 The owner of the motorcycle shop located on the property adjoining the liquor store,
testified that on the morning of November 10, 2001, he saw a black man run across the front of his
building, holding “a fan of money in his hand” as if he were counting it. The man ran in the
direction of a trailer park, but when the shop owner went outside, he saw no sign of the man. A few
moments after going outside, the shop owner heard tires squeal from the direction of the trailer park
and saw a cream, older model Cadillac exiting the park. A large black man drove the car, but he was
not the man who ran in front of the shop. The shop owner saw no one else in the Cadillac.

              The Millington police officer who apprehended the defendant testified that the arrest
was made at a motel as the defendant was exiting an old, yellow, four-door Cadillac.

               The defendant did not testify and did not call any other witnesses to testify at trial.

                In reviewing the sufficiency of the convicting evidence, we apply a familiar standard.
When an accused challenges the sufficiency of the evidence, an appellate court inspects the
evidentiary landscape, including its direct and circumstantial contours, from the vantage point most
agreeable to the prosecution. The reviewing court then decides whether the evidence and the
inferences that flow therefrom permit any rational factfinder to conclude beyond a reasonable doubt
that the defendant is guilty of the charged crime. See Tenn. R. App. P. 13(e); Jackson v. Virginia,
443 U.S. 307, 324, 99 S. Ct. 2781, 2791-92 (1979); State v. Duncan, 698 S.W.2d 63, 67 (Tenn.
1985). This rule applies to findings of guilt based on direct evidence, as well as circumstantial
evidence or a combination thereof. See State v. Dykes, 803 S.W.2d 250, 253 (Tenn. Crim. App.
1990), overruled on other grounds by State v. Hooper, 29 S.W.3d 1 (Tenn. 2000). On appeal, a
defendant no longer enjoys the presumption of innocence; consequently, he shoulders the burden of
demonstrating that the evidence is legally insufficient to support the conviction. State v. Tuggle, 639
S.W.2d 913, 914 (Tenn. 1982).

                 In determining sufficiency of the evidence, the court does not replay and reweigh the
evidence. See State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Witness
credibility, the weight and value of the evidence, and factual disputes are entrusted to the finder of


                                                 -2-
fact. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Nor may this court substitute its
inferences for those drawn by the trier of fact from the evidence. See Liakas v. State, 199 Tenn. 298,
305, 286 S.W.2d 856, 859 (1956); Farmer v. State, 574 S.W.2d 49, 51 (Tenn. Crim. App. 1978).
Rather, this court extends to the State of Tennessee the strongest legitimate view of the evidence
contained in the record as well as all reasonable and legitimate inferences that may be drawn from
the evidence. See Cabbage, 571 S.W.2d at 835.

               In the present case, the defendant challenges the sufficiency of the convicting
evidence by assailing the accuracy of Mr. Monroe’s identification through the pretrial photographic
lineup. We disagree that the defendant’s claims of an inadequate or inaccurate identification expose
an infirmity with the convicting evidence.

                 The jury heard evidence upon which any rational person could have found the
defendant guilty beyond a reasonable doubt. The defendant was free to theorize and argue – and did
so in his closing argument – that Mr. Malone’s identification was an inadequate basis for a
conviction; however, the credibility of witnesses and the weight to be assigned to their testimony are
matters for the jury to resolve. Not only did the jury in this case resolve the factual issues in favor
of the state, but we note that the record of Mr. Malone’s testimony reveals an articulate witness who
was a competent observer with ample opportunity during the robbery to assess the defendant’s
appearance. All in all, the state presented a strong case against the defendant, and we may not
disturb the guilty verdict by substituting findings or inferences that are different from those made by
the triers of fact.

               Accordingly, the conviction is affirmed.




                                                       ___________________________________
                                                       JAMES CURWOOD WITT, JR., JUDGE




                                                 -3-